Citation Nr: 0502661	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  98-15 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder claimed as secondary to the service-connected 
chronic low back pain with spondylolisthesis.

2.  Entitlement to service connection for a bladder disorder 
claimed as secondary to the service-connected chronic low 
back pain with spondylolisthesis.

3.  Entitlement to a disability rating greater than 40 
percent for chronic low back pain with spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans 




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from October 1973 to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

The case returns to the Board following a remand to the RO in 
December 2000.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no competent evidence of a nexus between the 
veteran's left foot disorder, diagnosed as hallux rigidus, 
and her service-connected chronic low back pain with 
spondylolisthesis.

3.  There is no competent, probative evidence of a nexus 
between the veteran's bladder disorder and her service-
connected chronic low back pain with spondylolisthesis.

4.  The veteran's chronic low back pain with 
spondylolisthesis is currently assigned the maximum rating 
available for limitation of motion.  There is no evidence or 
diagnosis of ankylosis, vertebral fracture, or intervertebral 
disc syndrome with incapacitating episodes.  
CONCLUSIONS OF LAW

1.  Service connection for a left foot disorder claimed as 
secondary to the service-connected chronic low back pain with 
spondylolisthesis is not established.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2004).  

2.  Service connection for a bladder disorder claimed as 
secondary to the service-connected chronic low back pain with 
spondylolisthesis is not established.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2004).

3.  The criteria for a disability rating greater than 40 
percent for chronic low back pain with spondylolisthesis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, 
Diagnostic Code 5239 (2004); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to her claim, 
and expanded VA's duty to notify the claimant and her 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by letters dated in March 2001 and March 2004, the 
RO advised the veteran of the evidence needed to substantiate 
each of her claims and explained which portion of that 
evidence, if any, the veteran has the responsibility to 
provide, and which portion of the evidence, if any, VA is 
obligated to obtain or will attempt to obtain on the 
veteran's behalf.  In addition, the February 2003 
supplemental statement of the case includes the text of the 
regulation that implements the statute's notice and 
assistance requirements.  Therefore, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that a decision by the U.S. Court of 
Appeals for Veterans Claims (Court) states that VCAA notice 
must be provided before the initial unfavorable determination 
by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO received the veteran's claim in 
1997 and issued its initial adjudication in February 1998, 
years before the enactment of the VCAA, such that providing 
notice of VCAA requirements prior to the initial 
determination was impossible.  In any event, as the Board has 
already determined that the veteran has received all required 
VCAA notice, as well as all required assistance, as discussed 
below, any failure to follow Pelegrini in this case results 
in no prejudice to the veteran and therefore constitutes 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (holding that the Court must take due account of the 
rule of prejudicial error when considering compliance with 
VCAA notice requirements); Stegall v. West, 11 Vet. App. 268 
(1998) (where a veteran has not been harmed by an error in a 
Board determination, the error is not prejudicial); 38 C.F.R. 
§ 20.1102 (2003) (an error or defect in a Board decision that 
does not affect the merits of the issue or substantive rights 
of the appellant will be considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
21. 

In this case, although the March 2004 VCAA notice letter to 
the veteran does not specifically contain this request, the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to her claim.  
That letter specifically identified certain evidence that the 
RO would secure.  It also asked the veteran to identify any 
other private, VA, or military medical treatment, as well as 
any other information or evidence she wanted the RO to 
secure.  In addition, the letter asks the veteran to provide 
or advise the RO of any other additional evidence.  The RO 
has properly pursued obtaining all evidence described by the 
veteran.  The Board finds no indication of defective notice 
that is prejudicial to the veteran, such that proceeding to 
evaluate the appeal, if defect can be found, is harmless 
error.  See Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

With respect to the duty to assist, the Board notes that the 
claims folder contains service medical records, VA medical 
treatment records, records from the Social Security 
Administration, and reports of relevant VA medical 
examinations.  In addition, the veteran has provided several 
personal written statements and several lay statements in 
support of her claim.  The Board notes that the veteran 
identified one private physician who had examined her.  In an 
August 2002 response to a request for records, that physician 
indicated that he only saw the veteran for a disability 
examination.  The veteran subsequently provided a copy of the 
September 2000 examination report in question.  As noted 
above, the RO secured additional records from the Social 
Security Administration.  In April 2004 and November 2004, 
the veteran provided additional written statements but 
indicated that she otherwise had no other evidence to submit.  
As there is no indication that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the December 2000 remand.  See Stegall, 
supra.


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Direct 
service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).    

In addition, a disability is service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established when 
there is aggravation of a veteran's non-service-connected 
condition that is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 
(1991).     

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran alleges that she suffers from a left foot 
disorder and a bladder disorder due to her service-connected 
low back disability.  VA outpatient medical records reflect 
complaints of left foot and great toe pain since May 1995 and 
complaints of urinary frequency with diagnoses including 
bladder dysfunction and dysuria as early as November 1998, 
though the veteran reports symptoms dating from 1993.  
However, the Board finds that there is no competent evidence 
of a secondary relationship between the service-connected 
disability and the left foot and bladder disorders at issue 
on appeal.  The Board emphasizes that the veteran's personal, 
lay opinion as to the relationship between the disorders in 
question and her service-connected disability is not 
competent medical evidence required to establish service 
connection.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.   

Specifically, the report from the July 2001 VA fee-basis 
orthopedic examiner provides a diagnosis of left hallux 
rigidus, but explicitly states that there would be no 
connection between the hallux rigidus and the service-
connected low back disability.  He explained that hallux 
rigidus was common and that, absent specific acute trauma to 
the great toe, no etiologic factor had been determined.  He 
added that no connection could be drawn to relate hallux 
rigidus to low back pain.  There is no conflicting medical 
opinion of record.  Therefore, the preponderance of the 
evidence is against secondary service connection for a left 
foot disorder.  38 U.S.C.A. § 5107(b).  

With respect to the bladder disorder, the Board observes that 
VA outpatient medical records dated in November 1998 included 
a diagnosis of urinary urgency and frequency probably 
secondary to osteoarthritis of the spine.  Notes from May 
1999 indicated that the veteran had bladder dysfunction that 
was probably neurogenic.  Urology notes dated in March 2001 
indicated that one VA physician thought the urinary symptoms 
were likely related to back disease.  

In June 2001, the veteran was afforded a VA fee-basis 
neurology examination.  That examination included a complete 
review and discussion of the relevant medical records 
associated with the claims folder.  It also included magnetic 
resonance imaging (MRI) of the lumbar spine and 
electromyography (EMG) and nerve conduction velocity (NCV) 
studies, which were conducted in September 2001.  The MRI 
revealed early changes of degenerative disc disease with 
small central-ventral disc protrusion at L5-S1.  The EMG and 
NCV studies revealed no evidence of neuropathy, plexopathy, 
radiculopathy, or myopathy.  In a December 2001 addendum to 
the examination report, the examiner noted the test results, 
explaining that the small disc shown on the MRI was extremely 
common and generally did not cause significant symptoms.  He 
concluded that the findings from these studies would not 
explain a neurogenic bladder.        

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  In this case, the Board finds that the 
conclusions from the VA fee-basis neurology examination are 
more probative and persuasive than the opinions offered in VA 
outpatient records.  The VA fee-basis opinion is based on 
extensive evaluation and a complete review of the claims 
folder, including the VA medical records discussed above.  
Accordingly, the Board finds that the preponderance of the 
evidence is against secondary service connection for a 
bladder disorder.  38 U.S.C.A. § 5107(b).   

Increased Disability Rating

In a November 1974 rating decision, the RO awarded service 
connection for chronic low back pain superimposed on a 
congenital abnormality.  It assigned an evaluation of 20 
percent.  In a January 1982 decision, the Board noted that 
the diagnosis at that time included spondylolisthesis.  The 
RO increased the disability rating to 40 percent in an August 
1983 decision, reduced the evaluation to 20 percent in a 
January 1985 action, then increased the rating to 40 percent 
in November 1994.  The RO received the veteran's claim for an 
increased disability rating in June 1997.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's chronic low back pain with spondylolisthesis is 
currently rated as 
40 percent disabling.  During the pendency of the veteran's 
appeal, VA promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA 
promulgated new regulations for the evaluation of all 
disabilities of the spine, effective September 26, 2003.  See 
68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. 
pt. 4).  The amendments renumber the diagnostic codes and 
create a General Rating Formula for Rating Diseases and 
Injuries of the Spine, as well as a Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, which incorporates some of the changes from the 
2002 amendments.  

If a law or regulation changes during the course of a claim 
or an appeal, the version more favorable to the veteran will 
apply, to the extent permitted by any stated effective date 
in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Thus, the amendments 
discussed above may be applied as of September 23, 2002, and 
September 26, 2003, respectively.  The Board notes that the 
RO addressed both sets of amendments in its November 2004 
supplemental statement of the case.  Therefore, the Board may 
also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  
Bernard, 4 Vet. App. at 392-94. 

Under the previous rating criteria, the disability was rated 
by analogy under Diagnostic Code (Code) 5292, limitation of 
motion of the lumbar spine, and Code 5294, sacroiliac injury 
and weakness.  38 C.F.R. § 4.71a.  Code 5292 provides for a 
maximum rating of 40 percent for severe limitation of motion 
of the lumbar spine.   

Higher ratings are available under different diagnostic 
codes.  Specifically, a maximum 50 percent rating is in order 
under Code 5289 for unfavorable ankylosis of the lumbar 
spine.  A 60 percent rating is available under Code 5293, 
intervertebral disc syndrome, when the disability is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  Finally, 
60 and 100 percent ratings are possible under Code 5285, 
residuals of vertebral fracture, and Code 5286, complete 
ankylosis of the spine.    

Under the amended criteria, the General Rating Formula for 
Diseases and Injuries of the Spine provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.    

Under this General Rating Formula, a 40 percent rating is 
assigned for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
When there is unfavorable ankylosis of the entire spine, a 
100 percent rating is in order.  

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.  Note (2) 
specifies the normal ranges of motion for each spinal 
segment.  
 
Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  See 
38 C.F.R. § 4.25 (combined ratings table).  The Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes provides for a 40 percent evaluation with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 
maximum schedular rating of 60 percent is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  Note (1) to the Formula states that, for purposes 
of evaluations under Code 5243, an incapacitating episode is 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.

Upon a complete review of the evidence of record, the Board 
finds no basis to award a disability rating greater than 40 
percent under any version of the rating criteria.  38 C.F.R. 
§ 4.7.  Under the rating criteria in effect before the 2002 
and 2003 amendments, the veteran is entitled to an increased 
rating only if there is evidence of ankylosis or vertebral 
fracture to support the application of Codes 5285, 5286, or 
5289.  There is no such evidence of record.  Similarly, there 
is no evidence or diagnosis of intervertebral disc syndrome 
to warrant application of Code 5293.  The finding of small 
disc protrusion on MRI performed in September 2001 in 
connection with the VA fee-basis orthopedic examination is 
not, by itself, evidence of intervertebral disc syndrome.  
Moreover, the results of the EMG and NCV studies conducted at 
that time do not support a diagnosis of intervertebral disc 
syndrome.  Thus, the Board finds that rating the disability 
under Code 5292 is appropriate.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  As noted above, the current 40 
percent rating is the maximum evaluation available under Code 
5292.  Therefore, no increased rating may be assigned.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997) (when a disability 
is assigned the maximum rating for loss of range of motion, 
application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995) is not required).  

With respect to the amended rating criteria in effect from 
2002 and 2003, the Board emphasizes that a specific 
diagnostic code, Code 5239, spondylolisthesis or segmental 
instability, is provided for the veteran's service-connected 
disability.  Therefore, rating by analogy pursuant to 
38 C.F.R. § 4.20 is not required.  Under the General Formula 
for Rating Diseases and Injuries of the Spine, a rating 
greater than 40 percent requires evidence of ankylosis, which 
is not present in this case.  In addition, as discussed 
previously, there is no evidence or diagnosis of 
intervertebral disc syndrome with incapacitating episodes to 
warrant application of the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  The Board 
observes that the record from a June 2004 VA outpatient 
examination reflects the veteran's description of being 
bedridden about one week a month due to back symptoms.  
However, associated VA treatment records do not indicate that 
these episodes include bed rest and treatment as prescribed 
by a physician.  Therefore, even if the veteran were 
diagnosed as having intervertebral disc syndrome, the 
episodes she describes do not qualify as an "incapacitating 
episode" as defined by regulation.  

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 40 
percent, under any applicable version of the rating criteria, 
for chronic low back pain with spondylolisthesis.  38 C.F.R. 
§ 4.3.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule. Id.; VAOPGCPREC 6-96.  Specifically, the Board 
finds no evidence of hospitalization related to the low back 
disability.  In addition, although the veteran has generally 
alleged that she is unable to work, the evidence does not 
reflect unemployability solely due to the service-connected 
low back disability.  The Board observes that Social Security 
Administration records indicate that the veteran has multiple 
disorders in addition to the low back disability and that she 
has been denied disability benefits.  Therefore, the evidence 
does not show that the veteran is not adequately compensated 
by the 40 percent schedular rating, which contemplates 
impaired earning capacity.  38 C.F.R. § 4.1.   


ORDER

Service connection for a left foot disorder claimed as 
secondary to the service-connected chronic low back pain with 
spondylolisthesis is denied.

Service connection for a bladder disorder claimed as 
secondary to the service-connected chronic low back pain with 
spondylolisthesis is denied. 

A disability rating greater than 40 percent for chronic low 
back pain with spondylolisthesis is denied.  



	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


